                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 NAKIA USEF WIGGINS, SR.,                       )
                                                )
                       Plaintiff,               )
                                                )
                v.                              )   C.A. No. 19-558 (MN)
                                                )
 STATE OF DELAWARE, et al.,                     )
                                                )
                       Defendants.              )

                                    MEMORANDUM OPINION

Nakia Usef Wiggins, Sr., Sussex Correctional Institution, Georgetown, Delaware, Pro Se Plaintiff.




June 27, 2019
Wilmington, Delaware
NOREIKA, U.S. District Judge:

I.     INTRODUCTION

       Plaintiff Nakia Usef Wiggins, Sr. (“Plaintiff”), a pretrial detainee at the Sussex

Correctional Institution in Georgetown, Delaware, filed this action pursuant to 42 U.S.C. § 1983.

(D.I. 1). He appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 6).

The Court proceeds to review and screen the matter pursuant to 28 U.S.C. § 1915(e)(2)(b) and

§ 1915A(a).

II.    BACKGROUND

       Plaintiff was arrested on November 29, 2018, for possession of cocaine. At his arraignment

Defendant Delaware JP Court Magistrate Judge R. Hudson (“Judge Hudson”) stated that Plaintiff

was currently on bail from a June 30, 2016 charge. (D.I. 1 at 5). Plaintiff alleges that he was not

indicted on that charge until January 7, 2019. (Id.). Judge Hudson revoked Plaintiff’s bond. (Id.

at 6). Plaintiff alleges that Defendant Delaware Deputy Attorney General Lindsey M. Taylor

(“Taylor”) refused to set a bail bond after numerous letters, motions, and conference calls. (Id.).

       Plaintiff alleges that Delaware Attorney General Kathleen Jennings (“Jennings”) signed

the three-year-old indictment. (Id.). Plaintiff believes the time limit for filing the indictment

lapsed. (Id.). He complains that he has been held without bail since November 29, 2018 on a

three- year-old drug charge. (Id. at 5). Plaintiff seeks punitive damages and release from prison.

III.   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening provisions

of 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) if “the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief.” Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C.




                                                 1
§ 1915(e)(2) (in forma pauperis actions); 28 U.S.C. § 1915A (actions in which prisoner seeks

redress from a governmental defendant). The Court must accept all factual allegations in a

complaint as true and take them in the light most favorable to a pro se plaintiff. See Phillips v.

County of Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007).

Because Plaintiff proceeds pro se, his pleading is liberally construed and his Complaint, “however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson, 551 U.S. at 94 (citations omitted).

       An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1), a

court may dismiss a complaint as frivolous if it is “based on an indisputably meritless legal theory”

or a “clearly baseless” or “fantastic or delusional” factual scenario. Neitzke, 490 U.S. at 327-28;

see also Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989); Deutsch v. United States, 67 F.3d

1080, 1091-92 (3d Cir. 1995) (holding frivolous a suit alleging that prison officials took an

inmate’s pen and refused to give it back).

       The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when deciding Rule

12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying

Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim under § 1915(e)(2)(B)).

However, before dismissing a complaint or claims for failure to state a claim upon which relief

may be granted pursuant to the screening provisions of 28 U.S.C. §§ 1915 and 1915A, the Court

must grant a plaintiff leave to amend his complaint unless amendment would be inequitable or

futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).




                                                 2
        A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint

must do more than simply provide “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(internal quotation marks omitted). In addition, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. See Williams v. BASF

Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient to show that a claim

has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may

not be dismissed for imperfect statements of the legal theory supporting the claim asserted.

See id. at 10.

        Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps: (1) take note of the elements the plaintiff must

plead to state a claim; (2) identify allegations that, because they are no more than conclusions, are

not entitled to the assumption of truth; and (3) when there are well-pleaded factual allegations, the

court should assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief. See Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016).

Elements are sufficiently alleged when the facts in the complaint “show” that the plaintiff is

entitled to relief. See Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a

claim is plausible will be a “context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Id.




                                                  3
IV.     DISCUSSION

        All Defendants are immune from suit. The Eleventh Amendment of the United States

Constitution protects an unconsenting state or state agency from a suit brought in federal court by

one of its own citizens, regardless of the relief sought. See Seminole Tribe of Fla. v. Florida, 517

U.S. 44, 54 (1996); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984); Edelman v.

Jordan, 415 U.S. 651 (1974). Accordingly, the claim against the State of Delaware is barred by

the Eleventh Amendment. See id.

        Judge Hudson is immune from suit. “A judicial officer in the performance of his duties

has absolute immunity from suit and will not be liable for his judicial acts.” Capogrosso v. The

Supreme Court of New Jersey, 588 F.3d 180, 184 (3d Cir. 2009) (quoting Azubuko v. Royal, 443

F.3d 302, 303 (3d Cir. 2006)). “A judge will not be deprived of immunity because the action he

took was in error, was done maliciously, or was in excess of his authority; rather, he will be subject

to liability only when he has acted ‘in the clear absence of all jurisdiction.’” Id. (citations omitted).

        Here, Plaintiff complains of actions taken by Judge Hudson in his judicial capacity and in

actions he took as a judicial officer. There are no allegations that Judge Hudson acted outside the

scope of his judicial capacity, or in the absence of his jurisdiction. See Mireles v. Waco, 502 U.S.

9, 11 (1991). Judge Hudson has judicial immunity.

        Finally, it is clear from the allegations that Taylor and Jennings have prosecutorial

immunity as the acts complained of occurred, or are occurring, during the prosecution of Plaintiff’s

criminal case. Prosecutors should not be encumbered by the threat of civil liability while

performing judicial or quasi-judicial functions. See Odd v. Malone, 538 F.3d 202, 208 (3d Cir.

2008). Prosecutors acting within the scope of their duties in initiating and pursuing a criminal

prosecution are immune to suit under § 1983. See Imbler v. Pachtman, 424 U.S. 409, 410 (1976).




                                                   4
The acts of which Plaintiff complains fit squarely within the realm of official prosecutorial duties.

See id. at 430 (activities intimately associated with the judicial phase of the criminal process,

casting the prosecutor as an advocate rather than an administrative or investigative officer, trigger

absolute immunity). Taylor and Jennings, therefore, enjoy prosecutorial immunity from § 1983

liability for those acts.

          The claims lack an arguable basis in law or in fact and will be dismissed based upon

Defendants’ immunity from suit pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii) and § 1915A(b)(2).

V.        CONCLUSION

          For the above reasons, the Court will dismiss the Complaint as raised against parties who

are immune from suit pursuant 28 U.S.C. § 1915(e)(2)(B)(iii) and § 1915A(b)(2). Amendment is

futile.

          An appropriate Order will be entered.




                                                  5
